Citation Nr: 1335684	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for organic brain syndrome. 

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to September 20, 2006, and in excess of 20 percent from September 20, 2006. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from April 1952 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part, denied a rating in excess of 10 percent for bilateral hearing loss and denied service connection for organic brain syndrome.  By a July 2009 rating decision, the RO concluded that 20 percent rating was warranted from the date of a VA audiological consultation conducted on September 20, 2006. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation of 20 percent for his service-connected bilateral hearing loss for a portion of the appeal period.  The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of this disability.  Nor has he or his representative otherwise suggested that the maximum rating available for that disability is not being sought.  Therefore, the Board concludes that the issue of entitlement to a higher rating for bilateral hearing loss remains in appellate status. 

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge but then indicated in an April 2007 statement that he would be unable to attend any hearings due to a skin allergy and poor blood circulation that prevent him from wearing clothing for long periods of time.  Accordingly, the Board considers the Veteran's hearing request withdrawn and will proceed to adjudicate his appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2013). 

The current matter was previously before the Board in January 2011 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in a rating decision and supplemental statement of the case dated in September 2013), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Organic brain syndrome was not present in service, and there is no competent and credible evidence relating it to his military service.

2.  For the period prior to September 20, 2006, valid audiological test results show no worse than Level II auditory acuity in the Veteran's right ear and Level VI auditory acuity in his left ear, to include an exceptional pattern of hearing loss under 38 C.F.R. § 4.86. 

3.  Since September 20, 2006, valid audiological test results show no worse than Level III auditory acuity in the Veteran's right ear and no worse than Level XI auditory acuity in his left ear, to include an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.


CONCLUSIONS OF LAW

1.  Organic brain syndrome was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
2.  For the period prior to September 20, 2006, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).

3.  Since September 20, 2006, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.85, 4.86, DC 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in September 2005, March 2006, March 2009, February 2011, and January 2013 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  These letters also informed the Veteran of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  

Together, these letters addressed all notice elements.  Thus, nothing more was required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  [The timing defect of the March 2006, March 2009, February 2011, and January 2013 correspondence was cured by the RO's subsequent readjudication of the appeal and issuance of a Statement of the Case (SOC) in February 2007 and Supplemental Statements of the Case (SSOCs) dated in May 2009, July 2009, May 2010, and September 2013.] 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  The Board has reviewed both the Veteran's physical claims file and the record in the Virtual VA and VBMS electronic file systems, to ensure a total review of the available evidence.  In-service and pertinent post-service treatment reports are of record and Social Security Administration (SSA) records were previously obtained in connection with earlier claims.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims.  These records are included in the five volumes of his physical claims file.  He has also submitted personal statements, and representative argument.  Following review of the extensive record, the Board finds that there is no additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  

With respect to the claim for organic brain syndrome, a VA examination was not scheduled to obtain a medical opinion.  However, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As discussed below, the Veteran has asserted that service connection for organic brain syndrome is warranted, but there is no competent and credible evidence establishing that an event, injury, or disease occurred in service, and therefore there is no event in service to which an examiner could link the organic brain syndrome.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

Rather, the Board finds that overall the evidence, which indicates that the Veteran did not have organic brain syndrome in service, and did not complain of pertinent symptoms until many years after separation, as well as the absence of competent evidence of a possible nexus between service and the claimed disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows organic brain syndrome years after service, is not insufficient.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

With regards to the increased rating claim on appeal, however, the RO considered the medical evidence of record and determined that it would be beneficial for the Veteran to be examined to obtain a current and complete picture of his service-connected hearing loss.  He was scheduled for a VA examination in September 2005, at the VA Medical Center in Madison Wisconsin, but failed to report.  
The Veteran later indicated that he was unable to report for an examination due to his skin allergy and failing health.  See VA Forms 21-4138 received in September 2005 and September 2009.  He then requested that the examination be rescheduled to a closer VA facility, but the RO was unable to do so and informed the Veteran of that fact after trying to schedule a second appointment in September 2009.  See VA correspondence dated October 1, 2009.  Additionally, the RO attempted to schedule a home visit from an audiologist, but received a response in November 2009 that no home visits could be scheduled.  See November 2009 email exchange between VA employees.  As such, the Board finds that VA has made reasonable efforts to afford the Veteran a VA examination in conjunction with his appeal.  

The Board is also satisfied that the AMC has substantially complied with its January 2011 remand directives as they pertain to the matters decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Pursuant to the Board's directives, the AMC/RO asked the Veteran to provide a completed release form for the Lloyd Hearing Aid Corporation in order to address the deficiencies in a June 2009 audiogram.  See VA Correspondence dated February 2011.  However because the Veteran did not return the form or otherwise respond with the information requested by the Board, VA was unable to obtain the needed clarification  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "the duty to assist is not always a one-way street" and that a veteran cannot wait passively for help where he or she has the information essential to obtaining the evidence").

However, a VA medical opinion was obtained in March 2013 to assist in determining the current severity of the Veteran's service-connected hearing loss.  The audiologist was directed to interpret the graphical representations from previous audiometric testing in September 2006 and June 2009.  The Board finds that the March 2013 VA audiological opinion contains sufficient evidence by which to evaluate the Veteran's hearing loss claim in the context of the rating criteria.  See generally 38 C.F.R. § 3.159(c)(4).  There is no basis to conclude that the VA medical opinion is inadequate or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence, to support his claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Service Connection for Organic Brain Syndrome

The Veteran is seeking service connection for organic brain syndrome which he asserts had its onset during his military service.  He contends that he was told that he had a "crack in his skull" that occurred at the age of 17 or 18 after he was accepted into the Air Force in 1952.  See correspondence from the Veteran dated June 13, 1967.  In later accounts he reports that he sustained a severe blow to the head during service.  See VA Form 21-4138, received in November 1988.  He has also testified that while on guard duty he was running towards the guard truck when he fell striking his head on the pavement.  He testified that he did not receive treatment, but rather stayed in the barracks for several days and that his only symptom was severe weakness.  See February 1989 RO hearing transcript (Tr.) page 2.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. 

Organic brain syndrome is not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Turning to the evidence in the current appeal, service treatment records are entirely negative for complaints or findings of suggestive of organic brain syndrome.  These records also do not show that the Veteran ever sustained traumatic brain injury during active duty.  At his separation physical there was no reference to a head injury or any brain problems or impairment of any sort, and a clinical evaluation of his head was normal.  See February 1954 Report of Medical Examination.  In fact, in the physician's summary of defects and diagnoses section of the report, the only abnormality highlighted was schizoid personality.  Likewise, there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of organic brain syndrome.  

The post-service record is extensive, consisting of five volumes of evidence that include VA and private clinical records, VA examination reports, and SSA covering the period from 1967 to 2013.  These records show that in March 1967 the Veteran was hospitalized for episodes of light-headedness and difficulty keeping his balance accompanied with vertiginous feeling.  However, the entire physical examination, including a brain scan and skull films, was within normal limits.  An electroencephalogram revealed non-specific changes which were felt to represent birth trauma residuals.  See VA hospital summary March 20, 1967 to April 15, 1967.  

The Veteran was readmitted 10 days later with continued complaints of dizziness.  The examiner provided additional detail noting that an electroencephalogram showed bilateral sporadic frontal-parietal slowing with temporal-occipital asymmetry and the brain scan revealed a minor increase in uptake at the left lateral base.  However, the neurological examination was essentially unremarkable except for hearing loss, right eye blindness, and unsteady gait.  See VA hospital summary April 26, 1967 to May 12, 1967.  The Board notes that during both periods of hospitalization there was no mention of previous head injury associated with military service.  

When the Veteran was examined by VA in February 1968, the VA neuropsychiatrist concluded there was no neurological disease to report.  The diagnosis was inadequate personality with neurotic reactions.  During subsequent VA examination in October 1969 another neuropsychiatrist confirmed that with the exception of hearing loss and amblyopia, there was no evidence of any neurological deficit.  It was again noted that at the time of the Veteran's birth there was a long traumatic delivery which most likely caused some brain damage.  The examiner concluded that there was no evidence that the Veteran sustained any brain trauma while in service.  

The remaining VA treatment records show that a diagnosis of other specified organic brain syndromes had been included on the Veteran's active problems list since September 1997.  See VA Problem List received on May 27, 2008.  The Veteran has not submitted or identified any medical records which suggest that the organic brain syndrome originated during military service, and no physician has specifically related it to service.  

Unfortunately, the Board is unable to attribute the Veteran's organic brain syndrome to his military service.  Service treatment records are entirely negative for any pertinent complaints, treatment, or diagnoses, and there is no evidence that the organic brain syndrome first documented in 1997, more than 40 years post service, was manifested prior to that date.  Other evidence of record contains a clinical reference to symptoms in 1967, 13 years after his service separation.  Yet, even that date leaves a significant gap between service and the initial complaints.  

Consideration is given to the Veteran's assertion of experiencing continuous problems since service.  However, there is simply no corroborative evidence on file, establishing that he sought or required treatment or evaluation for symptoms suggestive of organic brain syndrome in the immediate years after his service had ended.  The fact that no pertinent problems were actually identified prior to 1967, diminishes the probative value of this particular assertion.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

As an organic brain syndrome was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disorder to service.  Here, there is no such competent evidence. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements to healthcare providers regarding his condition.  He argues that his organic brain syndrome is related to a head injury sustained during military service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he fell and struck his head during service and had problems since service).  However he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and identifying organic brain syndrome, or to attribute it o a specific cause.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology/onset of his claimed organic brain syndrome are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, organic brain syndrome is a fairly complex disorder that requires specialized training and medical knowledge for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  So, while the Veteran is competent to say that he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnosis of organic brain syndrome, he is not in turn competent to ascribe these symptoms to disability related to his military service.  

More importantly, however, the Board finds that the Veteran's accounts regarding the onset of his organic brain syndrome is not entirely credible, even if competent.  The fact that contemporaneous service records are entirely negative for evidence of traumatic brain injury or complaints, findings, or symptoms suggestive of organic brain disorder casts doubt on the Veteran's credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Certainly, the February 1954 separation examination shows adequate evidence of the Veteran's state of mental and physical health at separation from service and thus is more probative rather than his inconsistent history reported years later.  As has been noted, the more credible and probative evidence of record documents the onset of symptoms in 1967, at least 13 years after service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  

Moreover, the Board notes that the Veteran has a significant psychiatric history with strong evidence of paranoid delusions, which further undermines his credibility.  Medical examiners have noted that he suffers from an unclear psychotic process in addition to or instead of the schizoptypal personality disorder.  It was noted that over years the Veteran had appeared increasingly disorganized and bizarre in his thinking as evidenced by the numerous letters sent over the past 25 years.  See March 1999 VA examination report; see also progress note dated in December 2001 from UIC Family Health Center.  

In VA treatment records, the Veteran's contentions have included that he had been brainwashed by the military; his former wife was a double agent; he was a prisoner of war that escaped by using a bazooka; a steel plate was placed in head by doctors on the battlefield; he shot down aircraft in Korea with his machine gun, he was the recipient of a Purple Heart; a crime family as well as a political party were trying to kill him; VA has hidden or destroyed his medical records; and numerous other contentions that are not supported by anyone besides the Veteran or the objective evidence of record.  Arguably, the Board could question whether the Veteran is competent to report his symptoms.  However, as a fact-finding entity, the Board has instead determined that he is not credible given his noted delusions, and his inability to provide a consistent military, medical, or social history in treatment records.  

Therefore, the Veteran's opinion that his claimed organic brain syndrome is related to his military service while not discounted entirely, is entitled to little, if any, probative weight in the face of the remaining evidentiary record.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against this claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 

III.  Increased Ratings for Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than is reflected in the current disability ratings.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

By way of history, in a January 1995 rating action, service connection was granted for bilateral hearing loss, and a noncompensable disability rating was assigned.  In May 2003, the disability rating was increased to 10 percent, effective June 22, 2001.  The Veteran filed a claim for increase in July 2005.  The disability rating was then increased to 20 percent, effective September 20, 2006.  See July 2009 Rating Decision.  

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86. 

A.  Prior to September 20, 2006

Applying the regulations to the facts in the case, the Board finds that, prior to September 20, 2006, the criteria for a disability rating in excess of 10 percent are not met.  As noted in the Introduction, the RO arranged for the Veteran to undergo a VA examination in September 2005.  However, he refused the location and failed to report for the scheduled examination.  The Veteran's failure to cooperate with the requested VA examination served only to deprive the VA of critical, clarifying medical evidence that might have helped determine whether he met the scheduler criteria for a higher disability rating.  

Normally, when an examination is scheduled in conjunction with a claim for increase and a veteran fails to report for the examination, the claim shall be denied.  38 C.F.R. § 3.655(b).  However, in order to afford the Veteran every consideration with respect to the present appeal, the Board will consider his claim for increase based on the evidence of record as if it was an original compensation claim.  Unfortunately, the most recent available evidence prior to September 20, 2006 is an April 2003 VA audiological report.  The Board is fully aware that this audiogram is dated outside of the relevant rating period, more than one year prior to the Veteran's July 2005 claim for an increased rating.  However it is the most recent evidence shown during this timeframe that is based upon a thorough examination of the Veteran and a review of the medical record.  Moreover, no relevant medical records for this time period are included, or referenced, in the claims folder.  

The results of the audiological test shows pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT

45
40
70
70
LEFT

60
65
80
90

The results of the VA audiogram show an average puretone threshold of 56 decibels for the right ear and 74 decibels for the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  

These VA audiometric findings reflect a numeric designation of Level II auditory acuity in the right ear and Level III auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a noncompensable rating.  See 38 C.F.R. § 4.85.  

However, the Board notes that the puretone thresholds recorded for the left ear reflect hearing loss of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz); hence, exceptional hearing impairment under 38 C.F.R. § 4.86(a) is demonstrated.  Applying these findings to 38 C.F.R. § 4.85, Table VIA, results in a designation of Level VI hearing acuity in the left ear, which is higher that the Level III designation derived when the results are applied to 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a 10 percent rating.  See 38 C.F.R. § 4.85.  

Absent current and valid audiometric data for which a disability rating may be based, the Board finds that an increased rating, in excess of 10 percent, for bilateral hearing loss is not warranted prior to September 20, 2006.

B.  Since September 20, 2006

Since September 20, 2006, the only audiometric evidence of record are the uninterpreted graphic representations of a September 2006 VA audiological consultation and a June 2009 private audiogram.  Because both audiograms were provided in graph form, the Board remanded the claim to a VA audiologist for interpretation.  See January 2011 Board Remand.  

The results of the September 2006 audiological test, (as interpreted by the March 2013 VA audiologist), show pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60

70
LEFT
60
60
75

100

The results of the VA audiogram show an average puretone threshold of 58 decibels for the right ear and 71 decibels for the left.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 20 percent in the left ear.  The VA audiologist noted that the examination was performed by a licensed audiologist.  The CNC-25 word list on CD was utilized for discrimination testing along with a PB Max function.  Insert earphones were used and a pure tone Stenger was performed when necessary.  3000 and 6000 were not tested on the right and 3000 was not tested on the left.  The results reported were considered reliable.  

These VA audiometric findings reflect a numeric designation of Level III auditory acuity in the right ear and Level XI auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with a 20 percent rating.  See 38 C.F.R. § 4.85. 

Based upon these findings, the AMC RO, in a July 2009 rating decision, increased the Veteran's disability rating to 20 percent, effective September 20, 2006, the date of the VA audiology consultation in accordance with 38 C.F.R. § 3.400(o).  In essence, this was the earliest date on which it was factually ascertainable from the record that an increase in disability warranting the assignment of a higher disability rating had occurred.  

The Board notes that the puretone thresholds recorded for the left ear again reflect hearing loss of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz); hence, exceptional hearing impairment under 38 C.F.R. § 4.86(a) is demonstrated.  However applying these findings to 38 C.F.R. § 4.85, Table VIA, results in a designation of Level VI hearing acuity in the left ear, which is lower than the Level XI designation derived when the results are applied to 38 C.F.R. § 4.85, Table VI.  The point of intersection on Table VII reflects a level of hearing loss consistent with only a 10 percent rating.  See 38 C.F.R. § 4.85.  Consequently there is no basis for a rating greater than 20 percent based on this evidence.

The results of the June 2009 private audiological test, (as interpreted by the March 2013 VA audiologist), show pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
70
70
LEFT
55
60
80
90
105+

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 24 percent in the left ear.  However, the audiologist concluded that these results may or may not have been completed by a licensed audiologist.  He noted the initials "EM", but indicated that this may have been a hearing aid dispenser.  He also reported that the type of word list administered was not a CNC list and that that it was unknown how it was presented (live voice or recorded).  It was also unknown if headphones or inserts were utilized during testing.  No Stenger tests were performed or PB max for discrimination testing.  

Although the results of this audiogram appears to show a significant degree of sensorineural hearing loss in both ears, the report does not conform to VA's requirements for evaluating hearing impairment, in that the examiner did not derive speech discrimination results using the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a).  Because the June 2009 audiological report is inadequate for rating purposes, it will not be used in deciding the Veteran's claim for a higher evaluation for bilateral hearing loss.  

Unfortunately, the only available evidence shown to have been based upon a thorough examination of the Veteran and a review of the medical record is the September 2006 VA examination report.  After a review of the medical evidence, using the VA audiological test results from September 2006 and resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating in excess of 20 percent since September 20, 2006, are not met. 

In reaching this conclusion, the Board has not overlooked the general quality of life problems described by the Veteran when he complained that it was difficult to hear normal conversations in almost any situation.  See September 2006 Audiology Consult.  Although there is no reason to doubt his difficulties, the Veteran's hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to higher disability ratings.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  Inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability rating based on the medical evidence currently of record, especially because no other codes of the rating schedule provide a basis for the application of a higher rating. 

The criteria for the assignment of disability ratings in excess of 10 percent prior to September 20, 2006 and in excess of 20 percent from September 20, 2006 are not met.  Hart, supra.  The current levels of disability shown are encompassed by the ratings assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted for this disability for any portion of the time period under consideration. 

In other words, there is no basis for the assignment of further staged ratings.  

C.  Additional Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) , which stipulate that an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (6100) used for evaluating hearing loss.  The rating criteria contemplate not only his symptoms but the severity of the condition, and provide an opportunity for the assignment of still higher evaluations.  Moreover, the evidence does not establish that the disability necessitates frequent periods of hospitalization, and the VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  The Veteran's complaints and demonstrated impairment attributable to his bilateral hearing loss are adequately contemplated by the 10 and 20 percent ratings currently assigned during the appeal period.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362  (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected hearing loss prevents him from obtaining and maintaining gainful employment-nor has the Veteran contended otherwise.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b)  (West 2002). 


ORDER

Entitlement to service connection for organic brain syndrome is denied.  

A disability rating in excess of 10 percent for bilateral hearing loss prior to September 20, 2006 is denied.

A disability rating in excess of 20 percent for bilateral hearing loss from September 20, 2006 is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


